Citation Nr: 1758108	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-21 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

2.  Entitlement to service connection for pruritus nodularis.

3.  Entitlement to service connection for a skin disability, other than pruritus nodularis, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.A. Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1967 to September 1969 and from December 1990 to July 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This case was previously before the Board in April 2016, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

Pruritus nodularis was caused by service-connected diabetes mellitus and/or nephropathy.


CONCLUSION OF LAW

Pruritus nodularis is proximately due to or the result of the service-connected diabetes mellitus and nephropathy.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

At a February 2017 VA skin examination, the examiner diagnosed pruritus nodularis.  The examiner opined that such a diagnosis was most likely related to the Veteran's chronic kidney disease and poorly controlled diabetes mellitus.  

The Board notes that the Veteran is currently service-connected for diabetes mellitus and nephropathy.  

Therefore, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for pruritus nodularis is warranted.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for pruritus nodularis is granted.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.

In the April 2016 remand, the Board directed that the Veteran be afforded VA examinations to determine the nature and etiology of his hypertension and any currently present skin disability.  A review of the record shows that the Veteran was afforded the directed examinations in November 2016.  At that time, the Veteran's diagnosis of hypertension was confirmed.  The examiner opined that the Veteran's hypertension was not proximately due to, or the result of his service-connected diabetes mellitus.  In this regard, the examiner noted that the Veteran had essential hypertension, which was hypertension that had no identifiable cause.  Further, the examiner noted that the Veteran's high blood pressure predated his diagnosis of diabetes mellitus.  The examiner did not provide an opinion regarding aggravation at that time.

In February 2017, the Veteran's claims file was returned to the VA Medical Center for an addendum opinion.  At that time, the examiner opined that the Veteran's hypertension was less likely than not claimed by the in-service injury, event, or illness.  In this regard, the examiner noted that the record did not show that the Veteran had consistently elevated blood pressure readings that were associated with his active service, or that were present within one year of his separation from such service.  The examiner documented a number of blood pressure readings recorded in the file and further noted that one elevated blood pressure reading was not sufficient to make a diagnosis of hypertension.  The examiner also noted that hypertension was not a disability presumed to be related to exposure to herbicides, and that regardless, the Veteran was not exposed to herbicides during active service.

In February 2017, the Veteran was afforded the directed VA skin examination.  At that time, the examiner diagnosed dermatitis and pruritus nodularis.  The examiner opined that it was less likely as not that the Veteran's skin disabilities were incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that there were no service treatment records that documented treatment for an acute staph infection of the skin.  Further, the examiner noted that the Veteran's service treatment records did not document treatment for eczema.  The examiner also noted that a rash was not a disability presumed to be related to exposure to herbicides, and that regardless, the Veteran was not exposed to herbicides during active service.

The Board finds the November 2016 and February 2017 VA medical opinions to be incomplete.  In this regard, the examiner failed to provide an opinion as to whether the Veteran's diabetes mellitus aggravated his hypertension.  Further, the examiner did not provide an opinion as to whether the Veteran's service-connected coronary artery disease caused or aggravated his hypertension.  Additionally, the examiner based the opinion regarding the Veteran's dermatitis on the lack of evidence of treatment in service.  A lack of medical evidence alone is not a sufficient basis for a negative opinion.  Additionally, the examiner noted specifically that the Veteran was not exposed to herbicides.  However, in the April 2016 decision, the Board conceded that the Veteran was in fact exposed to herbicides during his active naval service.  As the opinions are incomplete, they are not sufficient upon which to base a denial of entitlement to service connection.  

   

For those reasons, the Board finds that the development conducted does not comply with the directives of the April 2016 Board remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Veteran should be afforded new VA examinations to determine the nature and etiology of any currently present skin disability and hypertension.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.    

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his hypertension.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests should be conducted.  

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's hypertension had its onset during active service or within one year of his separation from such service, or is otherwise etiologically related to his active service, to include exposure to herbicides sustained therein.  The examiner should presume that the Veteran was exposed to herbicides while in active service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's hypertension was caused or chronically worsened by a service-connected disability; to specifically include his service-connected diabetes mellitus, nephropathy, and/or coronary artery disease.   

The rationale for all opinions expressed must be provided.  

3.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present skin disability, other than pruritus nodularis.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests should be conducted.  

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present skin disability, other than pruritus nodularis, is etiologically related to the Veteran's active service, to include exposure to herbicides sustained therein.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present skin disability, other than pruritus nodularis, was caused or chronically worsened by a service-connected disability.   

The rationale for all opinions expressed must be provided.

4.  Confirm that the VA examination reports and any opinions provided comport with this remand and undertake any other development found to be warranted.   

5.  Then, readjudicate the remaining issues on appeal.  If a decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).
Department of Veterans Affairs


